Citation Nr: 0929893	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back condition.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1988 to November 
1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision which 
denied service connection for a back condition.  The Veteran 
perfected an appeal with respect to that decision.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.  This claim was before the Board and was remanded in 
July 2007.  


FINDING OF FACT

Competent medical evidence does not show the Veteran's back 
condition to be causally related to his military service.  


CONCLUSION OF LAW

A back condition was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, in a May 2004 pre-rating letter, the RO 
provided the Veteran with notice consistent with the 
requirements of Pelegrini regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and that he should send the information 
describing additional evidence or the evidence itself to the 
VA.  

The Veteran was not provided notice as to how disability 
ratings and effective dates are assigned (if service 
connection is granted), or the type of evidence that impacts 
these types of determinations, on these facts, until June 
2006.  Because the Board's decision herein denies the 
Veteran's claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private treatment 
records, statements from private treatment providers, a VA 
examination report and VA treatment records.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran, his wife, and 
friends.  Thus, the Board finds that all necessary 
notification and development action on this claim has been 
accomplished.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

III.  Analysis

A January 1990 service treatment record shows that the 
Veteran complained of low and mid back pain.  The Veteran 
denied a recent trauma and denied radiation to the legs and 
swelling.  There was no back tenderness and there was normal 
motor sensory of the lower extremities.  The Veteran was 
assessed as having mechanical low back pain.  

Service treatment records reveal that in October 1991 the 
Veteran complained of back pain for two weeks.  He described 
the pain as achy and located just below the left shoulder 
blade.  The Veteran denied trauma and reported working out 
every other day.  He denied any history of back problems.  
Objectively, the Veteran appeared in no acute distress.  His 
gait was normal, his back was straight symmetrical, and 
without obvious deformity.  The Veteran had full range of 
motion of the upper extremities and his back.  He had no loss 
of sensorium or myospasm and no tenderness to palpation.  The 
Veteran was assessed as having a probable muscle strain.  He 
was prescribed medicine and advised to alternate hot and cold 
packs.  

In August 1993 the Veteran complained of lower back aching 
pain for the last month.  The physician noted that the 
Veteran reported similar symptoms in 1991.  Upon physical 
examination there was no sciatica, no bladder or bowel 
deficit and no lower extremity weakness.  The Veteran had 
full range of motion and no lumbosacral tenderness or motor 
sensory deficit.  The Veteran was assessed as having a mild 
strain.  He was prescribed medication and was instructed not 
to bend, twist, lift anything over 20 lbs., and avoid 
prolonged driving and sitting  

At a July 2005 VA examination the Veteran complained of a 
painful low back with some spasms.  He described the 
intensity of the pain as three out of ten or four out of ten.  
The Veteran stated that the pain was fairly consistent and 
was aggravated by sitting for a long period of time or 
driving a long distance.  He reported that bending and 
lifting was also limited due to increased pain in the back.  
There was no history of flare-up or any additional loss of 
motion.  The Veteran denied a history of acute episodes of 
excruciating pain.  He stated that sometimes there was pain 
in his right foot; however, there was no radiation of the 
pain.  The Veteran reported seeing a chiropractor and doing 
exercises two to three times a week.  He denied the use of a 
cane or brace but he was taking medications.  

The Veteran reported that in 1992 he started to experience 
pain in his lower back after he jumped off of a truck.  He 
stated that he went to check with the medical unit for 
stiffness and pain in the back and later had to go to the 
Base Unit.  He did not have any restriction of his 
activities, but he reported medications for the back pain.  

Upon physical examination, the Veteran was a healthy looking 
male.  On standing, his posture was good and his equilibrium 
was normal.  His lower back examination revealed that there 
was some normal lumbar lordosis.  The Veteran's pelvis was 
symmetrical with good muscle tone without any spasm.  He 
complained of pain on the right side of his lower back.  
Range of motion revealed extension to 20 degrees with 
complaint of pain.  Flexion was to 60 degrees with complaint 
of pain.  Right and left lateral flexion was to 20 degrees 
without any pain.  There was no evidence of incoordination, 
weakness, or fatigability.  There was no functional loss due 
to subjective complaint of pain.  

Both lower limbs were equal in length and negative for any 
neurological deficiency.  The straight leg rising was 60 
degrees with complaint of back pain, but Lasegue test was 
negative.  EHL strength was strong and measured five out of 
five.  Leg length was equal and sensation to pinprick and 
light touch was present.  X-rays were taken of the 
lumbrosacral spine and were normal.  

The Veteran was diagnosed with a normal lumbrosacral spine 
without any orthopedic or traumatic pathology.  There was no 
evidence of any residual trauma.  The examiner opined that it 
was his opinion that the Veteran's current back complaint was 
not caused by or the result of the incident described which 
happened in the service.  He added that it was not likely 
that there would be additional loss of motion due to pain, 
fatigue, weakness or lack of endurance on repetitive use.  
The claims file was available to the examiner in conjunction 
with the examination and he indicated that the claims file 
was reviewed.   

The VA examiner provided an addendum opinion in May 2005.  
The examiner stated that it was his opinion that the 
Veteran's now affected degenerative disc disease at the L5-S1 
level which has been reported by an MRI test of October 2004, 
did not begin while in the service with the history provided 
by the Veteran and which has been recorded.  The examiner 
went to say that the rationales for his opinion are 
information from the physical examination in August 1993 and 
January 1990.  Also the fact that the MRI report of December 
2004 is long after the incident recorded.  It was also his 
rationale that assuming there are no degenerative changes at 
the L5-S1 level, the changes would be much more pronounced 
due to the time interval from 1990 or 1991 to 2004.  
Moreover, the reported MRI information is really not very 
conclusive.  Last he stated that in his opinion it is less 
than likely as not the result of a military service incident 
during the time period of 1990 to 1991.  

Private treatment records dated from 2004 to 2008 indicate 
that the Veteran sought treatment for back pain on a number 
of occasions.  An October 2004 MRI showed that there was 
normal alignment and signal intensity of the lumbrosacral 
spine.  At L5-S1 there was diffuse disc bulge, with minimal 
narrowing of bilateral neural foramina.  The Veteran was 
diagnosed with degenerative disc disease at L5-S1 level.  

A June 2006 private treatment record reveals that the Veteran 
complained of back pain.  The Veteran stated that has back 
pain that occasionally goes down his right leg.  He also 
complained of occasional tingling and numbness.  The Veteran 
stated that this has been going on for a long time and denied 
any history of a fall or injury.   

A June 2006 MRI revealed that there was mild disc dessication 
at L4-5 and L5-S1 with no associated disc space narrowing or 
herniation.  The MRI of the lumbar spine otherwise appeared 
within normal limits and was unchanged since the prior study.  

A November 2006 letter from one of the Veteran's private 
physician's stated that the Veteran had chronic low back pain 
in the right L5-S1 radicular pain.  The physician said it 
appeared to be related to degenerative joint and disc 
disease.  

A January 2007 letter from the Veteran's private doctor 
stated that the doctor had reviewed the Veteran's VA records 
and it was his professional medical opinion that the 
Veteran's back injury was service related.  In April 2009, 
the RO sent a letter to the Veteran's private doctor and 
asked him to provide rationale for his opinion.  The doctor 
did not respond and the mail was not returned.  

The Veteran has been diagnosed with degenerative disc disease 
at L5-S1.  Service treatment records showed that the Veteran 
complained of back pain on several occasions while serving on 
active duty.  The Veteran alleges that he hurt his back when 
he jumped from a fire engine.  As explained above, in order 
to establish service connection there must be medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Thus, in order for the 
Veteran to prevail on his claim there must be medical 
evidence showing that the current back condition is related 
to an in-service injury.  

The July 2005 VA examiner stated that it was his opinion that 
the Veteran's now affected degenerative disc disease at the 
L5-S1 level which has been reported by an MRI test of October 
2004, did not begin while in the service with the history 
provided by the Veteran and which has been recorded.  A 
January 2007 letter from the Veteran's private physician 
stated that it was his professional medical opinion that the 
Veteran's back injury was service related.  However, the 
physician offered no rationale or explanation for his opinion 
and has not responded to requests for such an explanation.  

In evaluating the probative value of competent medical 
evidence, the Board may appropriately favor the opinion of 
one competent medical authority over another. See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The private physician did not 
expressly provide a medical rationale or explanation for this 
opinion; thus it was merely conclusory.  See, e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In assessing medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens, 11 
Vet. App. at 382.  

The Board has considered the January 2007 statement from the 
Veteran's private physician; however, this opinion is of 
limited probative value.  In this regard, the physician 
provided no rationale for his opinion and therefore it is of 
no probative value.  

By contrast, the July 2005 VA examiner in his examination 
report and addendum gave an explanation as to why it was his 
opinion that any current back condition the Veteran currently 
suffers from did not begin while in the service.  The Board 
notes that the examiner rendered his opinion after thoroughly 
reviewing the claims file and examining the Veteran.  
Moreover, the examiner specifically discussed the fact that 
he found the MRI to not be very conclusive and stated that if 
an injury was sustained in the years the Veteran has alleged, 
then the injury would have progressed to a greater degree.  

Based on the foregoing, the Board finds that the most 
probative medical evidence that addresses whether or not the 
Veteran's current back condition is related to service, is 
the medical opinion rendered by the July 2005 VA examiner.  
The only other nexus evidence that has been offered has been 
in the form of statements from the Veteran, his wife, and two 
friends.  Lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran nor this wife or friends possess medical expertise 
and they do not argue otherwise.  

Thus, the Veteran has failed to present medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  After reviewing the record, the 
Board finds a preponderance of the evidence to be against the 
Veteran's claim of service connection for a back condition.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back condition is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


